United States Court of Appeals
                      For the First Circuit


No. 12-1859

         DÍAZ AVIATION CORPORATION, d/b/a Borinquen Air,

                      Plaintiff, Appellant,

                        SIXTO DÍAZ-SALDAÑA

                            Plaintiff,

                                v.

   AIRPORT AVIATION SERVICES, INC.; JOSÉ ALGARÍN; RAFAEL MATOS;
  PUERTO RICO PORTS AUTHORITY; FERNANDO BONILLA; FEDERICO SOSA-
      ROMÁN, a/k/a Fred Sosa-Román; EDWIN SANTANA-DE LA ROSA;
      ARNALDO DELEO; EDGAR SIERRA; ERIC GARCÍA; ALVARO PILAR,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Camille L. Vélez-Rivé, U.S. Magistrate Judge]


                              Before

                        Lynch, Chief Judge,
              Torruella and Kayatta, Circuit Judges.


     Sixto M. Díaz-Saldaña, on brief for appellant.
     Guillermo De Guzmán-Vendrell and De Guzmán Law Offices, on
brief for appellees Airport Aviation Services, Inc. and Edwin
Santana-de la Rosa.
     Arturo Díaz-Angueira and Cancio, Nadal, Rivera & Díaz, P.S.C.,
on brief for appellees José Algarín and Rafael Matos.
     Margarita Mercado-Echegaray, Office of the Solicitor General,
Department of Justice, Commonwealth of Puerto Rico, on brief for
appellees Fernando Bonilla and Federico Sosa-Román.
     Myra M. Vélez-Plumey and Fernández, Collins Cuyar & Plá, on
brief for non-appellees Puerto Rico Ports Authority, Alvaro Pilar,
Arnaldo Deleo, Edgar Sierra and Eric García.




                          June 14, 2013




                               -2-
            TORRUELLA, Circuit Judge.        A company that sells aviation

fuel at a Puerto Rico airport brought suit against a rival company,

the Puerto Rico Ports Authority, and employees of those entities,

claiming    that    the   defendants    wrongfully     interfered   with   its

business.    The district court dismissed the claims against some

defendants before trial, and granted judgment for the remaining

defendants after a bench trial.         Finding no error, we affirm.

                                       I

            The plaintiff-appellant is Díaz Aviation Corporation

("Díaz Aviation"), a company that also does business under the

trade names Borinquen Air and Amber Service.              Díaz Aviation has

provided aviation services at the Luis Muñoz Marín International

Airport ("LMMIA") in Carolina, Puerto Rico, since 1960.             Although

the business began as an airline, in 1985 it began selling aviation

fuel. By 2005, Díaz Aviation was selling around $2 million of fuel

per year, and its main customer was the United States military.

            Sixto    Díaz-Saldaña      ("Díaz")   is    the   founder,     sole

shareholder, and general manager of Díaz Aviation.             He is also a

licensed attorney, and has chosen to represent his corporation

throughout this litigation, in the district court and on appeal.

            One group of defendants consists of Airport Aviation

Services, Inc. ("AAS") and some current and former employees of

AAS.   AAS is a Puerto Rico corporation that sells aviation fuel at

LMMIA; it was formerly part of a consortium of Puerto Rican


                                       -3-
companies known as "Empresas Santana."              Edwin Santana de la Rosa

was formerly a stockholder, director, and officer of AAS; however,

he sold his stock in AAS and resigned from all positions at AAS in

March 2008.     José Algarín is the president and CEO of AAS.              Rafael

Matos is the Director of Fuel Sales and Operations Manager of AAS.

              The second group of defendants is the Puerto Rico Ports

Authority ("PRPA") and various PRPA employees.                     The PRPA is a

corporation owned by the Puerto Rico government that ran LMMIA

during the relevant time frame.                Fernando Bonilla is a former

Executive Director of the PRPA.            Federico Sosa-Román is a former

manager of LMMIA.      Alvaro Pilar is the Executive Director of the

PRPA.     Arnaldo Deleo is the Director of Aviation of PRPA and

manager of LMMIA.      Edgar Sierra is the Director of Operations at

LMMIA.    Eric Gracia is the Assistant Director of Operations at

LMMIA.

              Díaz Aviation filed a complaint in the federal district

court    on   June   26,   2009,   and    filed     an   amended    complaint    on

February 17, 2010. Broadly speaking, the amended complaint alleges

that a corrupt relationship existed between AAS and PRPA, and that

both organizations and their employees took improper actions in

order to drive Díaz Aviation out of business.                      Díaz Aviation

alleges that Santana has paid bribes to the governing political

party    of   Puerto   Rico,   and   that      as   a    result,   the   PRPA   has

systematically favored AAS and discriminated against Díaz Aviation.


                                         -4-
The complaint points to several specific actions and incidents,

including:

             -In March 2005, the PRPA brought an eviction
             action against Díaz Aviation in Puerto Rico
             court. This action ultimately failed because
             Díaz Aviation had paid rent and the PRPA had
             accepted it.

             -In 2009, AAS won a contract to supply the
             military with fuel at LMMIA.    Díaz Aviation
             alleges that AAS has wrongfully claimed that
             this is an exclusive contract, and has
             interfered with Díaz Aviation's fuel sales to
             the Air Force.

             -On October 23, 2009, Algarín complained to a
             PRPA employee about Díaz Aviation; the next
             day, the PRPA removed Díaz Aviation's fueling
             permits and expelled Díaz Aviation's trucks
             from the fueling ramps for approximately two
             weeks.

             -On January 20, 2010, PRPA employees removed a
             military airplane that Díaz Aviation was
             fueling, claiming that the airplane was
             illegally parked; AAS then sold fuel to the
             airplane.

             The complaint does not include headings for separate

counts or causes of action, but it references numerous federal and

Puerto   Rico   statutes   in   a   scattered   fashion.   This   lack   of

organization makes it difficult to determine what causes of action

Díaz Aviation is pursuing.          The causes of action referenced most

prominently in the complaint are Section 1 of the Sherman Antitrust

Act, 15 U.S.C. § 1, and the Racketeer Influenced and Corrupt

Organizations Act ("RICO"), 18 U.S.C. § 1961 et seq., based on

bribery and fraud.     The complaint also mentions 42 U.S.C. § 1983


                                      -5-
(civil rights); 18 U.S.C. § 287 (the False Claims Act); 18 U.S.C.

§ 241 (conspiracy against federal rights); Article 1803 of the

Puerto Rico Civil Code, P.R. Laws Ann. tit. 31, § 5142;1 P.R. Laws

Ann. tit. 3, § 1822 et seq. (Puerto Rico ethics law); and P.R. Laws

Ann. tit. 33, § 4883 (criminal statute barring public employees

from using their position for the benefit of a third party).

           All defendants filed motions to dismiss, and the district

court granted the motions filed by the PRPA and individual PRPA

defendants Bonilla, Pilar, Sosa, Deleo, Sierra, and Gracia.     The

district court dismissed these claims under the Local Government

Antitrust Act ("LGAA"), 15 U.S.C. §§ 35, 36, which immunizes local

governments and local government employees from federal antitrust

damages.   See Díaz Aviation Corp. v. P.R. Ports Auth., 2010 WL

2991251, at *4-5 (D.P.R. July 27, 2010).      The district court's

ruling did not mention or discuss any non-antitrust claims.

           Following discovery, Díaz Aviation and the remaining

defendants (AAS, Santana, Algarín, and Matos) filed cross motions

for summary judgment.    The district court denied the motions of

Díaz Aviation, AAS, Algarín, and Matos, finding that disputed

factual issues remained.     See Díaz Aviation Corp. v. Airport

Aviation Servs., Inc., 2011 WL 5335519, at *8, 12-13 (D.P.R.


1
   The complaint cites "Articles 1803 and 1803 of the Puerto Rico
Civil Code." This is apparently a typographical error for Articles
1802 and 1803. Article 1802, P.R. Laws Ann. tit. 31, § 5141, is a
general negligence and tort statute, and Article 1803 provides for
supervisory liability for violations of Article 1802.

                                -6-
Nov. 7, 2011).   The district court granted Santana's motion for

summary judgment because he had already left AAS when the disputes

about fueling occurred.   Id. at *11.

          In February 2012, a bench trial occurred between Díaz

Aviation and AAS, Algarín, and Matos. By that time, the claims had

been narrowed to the Sherman Act and Article 1802 of the Puerto

Rico Civil Code ("Article 1802"). In spite of the district court's

advice that Díaz Aviation should retain outside counsel, Díaz chose

to represent his corporation while also serving as a witness.

          Díaz   Aviation's    case     consisted   of   testimony   from

employees of the Puerto Rico Police, PRPA, AAS, and Díaz Aviation

(including Díaz himself), along with several documentary exhibits.

The testimony focused mostly on incidents between Díaz Aviation,

PRPA, and AAS in 2009 and 2010 relating to fueling activities, and

particularly fueling of military airplanes.         Where necessary, we

will describe the evidence in greater detail below.

          After Díaz Aviation concluded its case, the defendants

filed for a judgment on partial findings in their favor, pursuant

to Fed. R. Civ. P. 52(c).     The district court granted the motion,

finding that Díaz Aviation had failed to meet its burden of proof

on all claims.   See Díaz Aviation Corp. v. P.R. Ports Auth., 2012

WL 706119 (D.P.R. Mar. 5, 2012).         The district court's factual

findings and legal reasoning are described below.




                                  -7-
          Díaz   Aviation   moved    for   a   new   trial   or   for

reconsideration of the district court's previous decision.        The

district court denied the motion, saying that its earlier decision

was supported by the evidence at trial.        Díaz Aviation filed a

timely appeal.

                                II

          Díaz Aviation's notice of appeal and original docketing

statement have led to a dispute about the scope of the appeal.

Díaz Aviation's notice of appeal stated that it:

          hereby appeal[s] to the United States Court of
          Appeals for the First Circuit from the ORDER,
          Docket 346, dated June 12, 2012, denying a
          motion, filed on March 21, 2012, Dockets 342
          and 343, seeking a new trial or the
          modification of the OPINION AND ORDER entered
          on March 5, 2012, Dockets 339 and 340
          (Judgement).

In other words, the notice of appeal listed as the subject of

appeal the denial of reconsideration of the final judgment, but not

the judgment itself.   Further, the original docketing statement

listed only three appellees: AAS, Matos, and Algarín.        Yet Díaz

Aviation's appellate brief urged reversal not just of the denial of

reconsideration, but of the final judgment after trial, and the

earlier judgments dismissing the claims against the PRPA defendants

and Santana.

          After Díaz Aviation filed its brief, Sosa wrote to this

court asking us to disregard any arguments against him because he

was not listed as an appellee in the docketing statement, and the

                               -8-
notice of appeal did not encompass the orders dismissing him from

the   case.      We   allowed   Díaz   Aviation   to   amend   its   docketing

statement to include additional appellees if it wished, and invited

the parties to address the scope of the notice of appeal in their

briefs.   Díaz Aviation then filed an amended docketing statement

listing every defendant except Pilar as an appellee.                 In their

brief, Sosa and Bonilla renewed the argument that the orders

dismissing the case as to them were not included in the notice of

appeal.

              Under Rule 3 of the Federal Rules of Appellate Procedure,

a notice of appeal must "designate the judgment, order, or part

thereof being appealed."         Fed. R. App. P. 3(c)(1)(B).         Although

"[c]ourts will liberally construe the requirements of Rule 3,"

Smith v. Barry, 502 U.S. 244, 248; accord Blockel v. J.C. Penney

Co., 337 F.3d 17, 23 (1st Cir. 2003), "Rule 3's dictates are

jurisdictional in nature, and their satisfaction is a prerequisite

to appellate review," Smith, 502 U.S. at 248.           These twin commands

from the Supreme Court -- that Rule 3 is jurisdictional, but that

it should be construed liberally -- inherently give courts some

flexibility about when to apply Rule 3's jurisdictional bar and

when to use liberal construction to rescue a facially deficient

notice of appeal.

              We are convinced that Díaz Aviation's notice of appeal

should be construed liberally to include the final judgment. It is


                                       -9-
well settled law that when a notice of appeal addresses only the

order denying reconsideration and not the underlying judgment,

"courts have some latitude to consider other grounds originally

urged against the underlying dismissal, especially where the issues

on original dismissal and the reconsideration order overlap or are

intertwined." McKenna v. Wells Fargo Bank, N.A., 693 F.3d 207, 213

(1st Cir. 2012); see also Rojas-Velázquez v. Figueroa-Sancha, 676

F.3d 206, 209 (1st Cir. 2012); Alstom Caribe, Inc. v. Geo. P.

Reintjes Co., 484 F.3d 106, 112 (1st Cir. 2007).          Díaz Aviation's

motion for reconsideration largely rehashed the arguments it made

in opposition to the original judgment. As we have often done when

the issues are intertwined, we will treat the appeal of the denial

of reconsideration as also including an appeal of the final

judgment.

              Yet construing Díaz Aviation's appeal to encompass the

earlier orders from nearly two years earlier dismissing the PRPA

defendants from the case would go a step too far.          Where a notice

of   appeal    does   not   mention   certain   interlocutory   orders   or

defendants, the touchstone is whether the appellant has indicated

an intent to seek review of those orders through his notice of

appeal and accompanying documents.           See United States v. Dowell,

257 F.3d 694, 698 (7th Cir. 2001) ("[A]n error in designating the

judgment will not result in a loss of appeal if the intent to




                                      -10-
appeal from the contested judgment may be inferred from the notice

and if the appellee has not been misled by the defect.").

           Two peculiar facts of this case convince us that Díaz

Aviation has not indicated a sufficiently clear intent to appeal

the judgments dismissing the PRPA defendants from the case. First,

while Díaz Aviation's appellate brief contains occasional glancing

arguments related to those judgments, it also asserts that the PRPA

defendants are "not denominated as appellees."           Thus, the brief is

at best equivocal about the intent to appeal as to the PRPA

defendants.    Second, although the amended docketing statement adds

most of the PRPA defendants as appellees, it still lists only the

denial of reconsideration as the subject of appeal, and does not

mention any earlier interlocutory orders. On the specific facts of

this   case,   we   conclude   that    Díaz   Aviation   has   not   provided

sufficient notice of intent to appeal the judgments in favor of the

PRPA defendants.     We have some flexibility in our construction of

Rule 3, but we see no reason to exercise special flexibility in

favor of a corporation in a business tort case that is represented

by counsel.

           For Santana, although Díaz Aviation has asked this court

to reverse the summary judgment in Santana's favor, Díaz Aviation

has not provided any developed argument about why we should do so.

We therefore conclude that Díaz Aviation has waived his perfunctory

challenge to the district court's grant of summary judgment to


                                      -11-
Santana.    See United States v. Zannino, 895 F.2d 1, 19 (1st Cir.

1990).

            All that remains of the appeal are Díaz Aviation's

challenges to the judgments in favor of the trial defendants AAS,

Algarín, and Matos.

                                        III

            Díaz Aviation appeals the district court's grant of a

motion for non-suit under Fed. R. Civ. P. 52(c) in favor of AAS,

Algarín, and Matos after Díaz Aviation presented its case at the

bench    trial.     Most    of   Díaz    Aviation's      arguments    challenge

credibility determinations and factual inferences the district

court drew from the evidence.        For example, Díaz Aviation contends

that the district court should not have credited the testimony of

a PRPA employee who said that he removed a military plane from Díaz

Aviation's ramp because it was illegally parked in an unsafe area.

Díaz Aviation also argues that the court should have inferred that

a conspiracy between PRPA and AAS existed from an email chain

between PRPA and AAS employees, despite Deleo's testimony denying

a conspiracy.

            This type of argument is unavailing.              When serving as

factfinder,   the   trial    judge      is    entitled   to   draw   reasonable

inferences and make credibility determinations.               We defer to the

trial judge's factual findings and set them aside only if "clearly

erroneous."   Fed. R. Civ. P. 52(a)(6).           Díaz Aviation has made no


                                     -12-
showing to leave us with "the definite and firm conviction that a

mistake has been committed."   Jackson v. United States, 708 F.3d

23, 30 (1st Cir. 2013) (quoting Anderson v. City of Bessemer City,

N.C., 470 U.S. 564, 573 (1985)) (internal quotation marks omitted).

We now turn to each cause of action to show why the district court

was correct (or at the very least, not clearly erroneous) in

concluding that Díaz Aviation had not met its burden of proof.

          Sherman Act Section 1. Section 1 of the Sherman Act bars

"[e]very contract, combination . . ., or conspiracy, in restraint

of trade . . . ."   15 U.S.C. § 1.    A Section 1 violation requires

an agreement, Bell Atl. Corp. v. Twombly, 550 U.S. 544, 553 (2007),

and this agreement must be between separate economic entities

rather than members of the same economic enterprise, see Copperweld

Corp. v. Independence Tube Corp., 467 U.S. 752, 769-71 (1984);

González-Maldonado v. MMM Healthcare, Inc., 693 F.3d 244, 249 (1st

Cir. 2012).   Most agreements are judged by the "rule of reason,"

under which they are declared illegal only if unreasonable or

anticompetitive. See Leegin Creative Leather Prods., Inc. v. PSKS,

Inc., 551 U.S. 877, 885-86 (2007).2




2
   A narrow class of agreements such as horizontal price fixing
"that would always or almost always tend to restrict competition
and decrease output" are declared unlawful per se, which obviates
the need to determine the reasonableness of a specific agreement.
Leegin, 551 U.S. at 886 (quoting Bus. Elecs. Corp. v. Sharp Elecs.
Corp., 485 U.S. 717, 723 (1988)). Díaz Aviation makes no claim
that any agreement in this case falls under the per se category.

                               -13-
            The district court's ruling can be sustained on either of

two grounds.    First, Díaz Aviation did not prove the existence of

concerted action.     An agreement between AAS and its employees

Algarín and Matos would not qualify as concerted action under

Section 1.     The only potential agreement of which Díaz Aviation

presented any evidence was an agreement between AAS and PRPA.     As

evidence of such a conspiracy, Díaz Aviation pointed to an email

exchange between AAS and PRPA employees that took place before PRPA

employees removed Díaz Aviation's fueling permits and expelled its

fueling trucks from the airport ramps.

            On October 23, 2009, Algarín received an email from

another AAS employee stating that Díaz Aviation had caused an

"imminent security risk" through its conduct in fueling military

planes; it enclosed a police report of an incident involving Díaz

Aviation and noted that Díaz Aviation's employees "are becoming

very upset."    Algarín then forwarded the email to a PRPA employee,

saying: "The important thing is to prevent any personal incident

actions, apart from any type of accident while fuel is being

supplied.    I would appreciate your intervening in the matter."

That PRPA employee forwarded the email to Deleo, his supervisor.

            The next day, Deleo forwarded this email chain to Díaz,

noting that Díaz Aviation fueled an airplane "which should have

been serviced by [AAS]."     Deleo said that AAS had a contract to

fuel military planes, but Díaz Aviation did not have a fuel permit


                                 -14-
with the PRPA.     Deleo stated, "Based on said communication and at

the request of [AAS], you are requested to immediately cease to

interfere with this or other duly authorized companies with fuel

permits in effect." That same day, PRPA employees removed the fuel

permits from Díaz Aviation's trucks and escorted the trucks outside

the fueling area.       Díaz Aviation's trucks were kept from the

fueling area for about fifteen days until Díaz Aviation obtained an

injunction in Puerto Rico court allowing it to return, on the basis

that although its fueling permit was expired, it had become

permanent.

             Díaz Aviation argues that the email exchange confirms the

existence of an unlawful conspiracy between AAS and PRPA, but the

testimony at trial told a different story.     Algarín testified that

he sent the email to PRPA to deal with potential security issues

and that while he hoped PRPA would take appropriate action, he was

not demanding or expecting that PRPA take any specific action.

Deleo testified that he ordered Díaz Aviation's trucks removed

because Díaz Aviation's interference with fueling operations was

causing safety and security issues, and he believed at the time

that Díaz Aviation did not have a valid contract to sell fuel at

LMMIA; he denied a conspiracy with AAS or its employees.          The

contention that Díaz Aviation's actions caused security issues was

further supported by testimony from two AAS employees that Díaz had

used aggressive and threatening language toward them on the airport


                                  -15-
ramps.    This evidence plausibly supported the conclusion that AAS

and PRPA were taking reasonable security measures rather than

engaging in a conspiracy to restrain trade, and the district court

did not clearly err in finding no such conspiracy.

            Second, Díaz Aviation has not shown that the defendants'

actions were unreasonable or anticompetitive.            Rule of reason

analysis    typically   requires   a   plaintiff    to   show   that   the

defendants' actions enhanced market power -- i.e., the power to

raise prices or exclude competition -- which in turn requires some

economic analysis of the relevant market. See E. Food Servs., Inc.

v. Pontifical Catholic Univ. Servs. Assoc., Inc., 357 F.3d 1, 5

(1st Cir. 2004).    But Díaz Aviation put forward no evidence about

market definition, market share, the effect on pricing or output,

or other relevant economic variables.         Further, the evidence at

trial demonstrated a legitimate procompetitive justification for

many of the actions taken against Díaz: maintaining safety and

security at LMMIA.      We affirm the district court's determination

that Díaz Aviation did not meet its burden under the rule of

reason.

            Sherman Act Section 2.3       Section 2 makes it illegal to

"monopolize, or attempt to monopolize . . . any part of the trade


3
   It is not clear that a Section 2 claim ever should have        been in
the case. The amended complaint refers only to Section 1.         But the
district court treated the complaint as including a Section       2 claim
"in an abundance of caution," Díaz Aviation Corp., 2012 WL        706119,
at *2, and we will do the same.

                                   -16-
or commerce among the several States . . . ."     15 U.S.C. § 2.   The

elements of monopolization are "(1) possession of monopoly power in

the relevant market and (2) the willful acquisition or maintenance

of that power as distinguished from growth or development as a

consequence of a superior product, business acumen, or historic

accident."     United States v. Grinnell Corp., 384 U.S. 563, 570-71

(1966). The elements of attempted monopolization are "(1) that the

defendant has engaged in predatory or anticompetitive conduct with

(2) a specific intent to monopolize and (3) a dangerous probability

of achieving monopoly power."     Spectrum Sports, Inc. v. McQuillan,

506 U.S. 447, 456 (1993).    Absent direct proof of supracompetitive

prices, monopoly power is typically proven by defining a relevant

market and showing that the defendant has a dominant share of that

market.   See Coastal Fuels of P.R., Inc. v. Caribbean Petroleum

Corp., 79 F.3d 182, 196-97 (1st Cir. 1996).

             The district court correctly concluded that Díaz Aviation

failed to proffer evidence of the sort necessary to prove monopoly

power or dangerous probability of monopoly, including evidence of

market definition, market share, barriers to entry, or any other

economic evidence of monopoly power.      The only evidence that Díaz

Aviation did put forward cut against its position.           Multiple

witnesses testified that although AAS employees would approach

military pilots with a copy of their military contract and offer to

provide fuel, the military pilots remained free to purchase fuel


                                  -17-
from a competitor.   Several weeks before the trial, two military

pilots decided to purchase fuel from Díaz Aviation even after AAS

had approached and offered its services.        The district court

committed no error in dismissing the Section 2 claim.

          Article 1802. Article 1802 of the Puerto Rico Civil Code

is a general negligence and tort statute, which reads: "A person

who by act or omission causes damage to another through fault or

negligence shall be obliged to repair the damage so done."     P.R.

Laws Ann. tit. 31, § 5141.   The elements of an Article 1802 claim

are a physical or emotional injury, a negligent or intentional act

or omission (i.e., a wrongful act), and a causal connection between

the injury and the defendant's wrongful conduct.       See Vázquez-

Filippetti v. Banco Popular de Puerto Rico, 504 F.3d 43, 49 (1st

Cir. 2007).

          As the district court noted, Díaz Aviation's proof is

deficient on all three elements.       Díaz Aviation elicited much

testimony about AAS' military fueling contract.       The evidence

showed that AAS had a requirements contract with the Defense Energy

Support Center to provide aviation fuel to military planes at

LMMIA. AAS obtained this contract through competitive bidding, and

Díaz Aviation chose not to bid.       The contract obligated AAS to

supply the military planes with their required fuel needs and

obligated the military to accept and pay for such fuel.   AAS would

approach military planes at LMMIA with a copy of the contract and


                               -18-
offer to sell fuel.    The military pilots could choose to buy fuel

from either AAS or a competitor, but if they chose a competitor,

AAS could submit a claim for payment of the profits AAS would have

gained from the sale.

            None of this evidence showed that the defendants were

negligent   or   otherwise   acted   wrongfully   in   fulfilling    their

contract.    Díaz Aviation provided no evidence that AAS misled

pilots about the contents of the contract, or excluded Díaz

Aviation from competing for fuel sales in any way.                  To the

contrary, the evidence showed that Díaz himself was sometimes

belligerent or aggressive in interfering with AAS' operations. For

example, on one occasion, Díaz blocked the way of an AAS employee

who was attempting to offer his services to a military pilot and

said, "You can go [to] hell.         Do you come here to be screwing

around?". On another occasion, after both Díaz and an AAS employee

had offered to fuel a military plane, Díaz put his hand on the AAS

employee's back and said, "you and your wife will remember me,"

which the AAS employee perceived as a threat.

            Many of the actions proven at trial were committed by

PRPA employees, not by the defendants. For example, PRPA employees

filed eviction actions against Díaz in Puerto Rico court, expelled

Díaz Aviation's trucks from the airport ramps in October 2009, and

on January 20, 2010, ordered a military airplane to relocate from

Díaz Aviation's ramp, purportedly because of safety concerns.          Not


                                 -19-
only did Díaz Aviation fail to prove that these actions were

wrongful or negligent, but it also failed to prove that the AAS

defendants bore any causal responsibility for them.   As described

earlier, Díaz Aviation could not prove that AAS conspired with PRPA

to induce PRPA to take these actions.

           Finally, Díaz Aviation provided no reliable evidence of

damages.   Díaz and his son offered some testimony about Díaz

Aviation's finances, but this testimony was unsupported by any

financial documentation.   Díaz Aviation now admits that it has yet

to quantify the damages and demands an additional evidentiary

hearing to quantify damages.   But it was Díaz Aviation's burden to

prove damages at trial, and the district court was entitled to find

that Díaz Aviation had failed to meet its burden.

           Affirmed.




                               -20-